Citation Nr: 0104485	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for painful joints, 
other than of the knees, as a chronic disability resulting 
from an undiagnosed illness.

2.  Entitlement to service connection for painful joints of 
the knees, as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to service connection for painful joints on a 
direct basis.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from December 8, 1990 to April 
26, 1991 with two years, five months, and three days of prior 
active service, including a period from June 1969 to April 
1971; and 19 years, five months, and 25 days of prior 
inactive service.  The veteran's service records show that he 
served in Southwest Asia from January 3, 1991 to March 11, 
1991.

By rating action of June 1992, service connection for peptic 
duodenal ulcer was denied.  The veteran filed a claim in 
January 1994 for service connection for stomach ulcers, rash, 
hearing loss, and hemorrhoids.  In October 1994, the veteran 
indicated that he was additionally claiming service 
connection for painful joints caused by his service in Saudi 
Arabia.  This appeal arises from the December 1994 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that denied the veteran's claim for service connection 
for skin rash, as due to Agent Orange; hearing loss; 
hemorrhoids, and painful joints on a direct basis.  
Additionally, it was determined that new and material 
evidence to reopen the claim for service connection for 
peptic duodenal ulcer had not been submitted.

A Notice of Disagreement was filed in January 1995 with 
requests for hearings at the RO and before a member of the 
Board.  A Statement of the Case was issued in March 1995.  A 
substantive appeal was filed in May 1995 with a request for a 
hearing at the RO before a member of the Board.  In May 1995, 
the veteran requested a hearing at the RO before a local 
hearing officer.  In January 1997, the veteran indicated that 
he wanted a hearing at the RO before a local hearing officer 
and did not want a hearing before the Board.

This case was remanded in March 1997 for further development.  
On July 24, 1997, a hearing was held at the RO before a local 
hearing officer.

This case was remanded in April 1998 for further development; 
it was further noted that the issue of service connection for 
duodenal ulcer disease was reopened.  By rating action of 
March 1999, service connection for bilateral hearing loss was 
granted.  Therefore, the issue of service connection for 
bilateral hearing loss is no longer before the Board. 

In a Supplemental Statement of the Case in March 1999, the 
regulations regarding a claim for service connection for a 
chronic disability resulting from an undiagnosed illness were 
provided as to the issue of entitlement to service connection 
for painful joints.

By decision of the Board in September 1999, service 
connection for a skin disorder as a residual of exposure to 
Agent Orange was granted and service connection for 
hemorrhoids was denied.  The issues of entitlement to service 
connection for duodenal ulcer disease and entitlement to 
service connection for a disorder manifest by painful joints 
as a chronic disability resulting from an undiagnosed illness 
were remanded.

By rating action of January 2000, service connection for 
duodenal ulcer was granted; therefore, that issue is no 
longer on appeal.

The case has been thereafter returned to the Board.

The issues of entitlement to service connection for painful 
joints, other than of the knees, as a chronic disability 
resulting from an undiagnosed illness and entitlement to 
service connection for painful joints on a direct basis are 
the subjects of the Remand decision below.

The Board notes that the Board decision in September 1999 
denied service connection for hemorrhoids as not well 
grounded.  In light of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), this issue is referred to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  The veteran has been diagnosed as having degenerative 
arthritis of the knees; the claim of service connection for 
painful knee joints as a chronic disability resulting from an 
undiagnosed illness is denied.


CONCLUSION OF LAW

The claim of entitlement to service connection for painful 
joints of the knees as a chronic disability resulting from an 
undiagnosed illness is denied.  38 U.S.C.A. § 1117 (West 1991 
and Supp. 2000); 38 C.F.R. § 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in February 1969, no 
history of knee pain was reported.  On examination, the 
veteran's lower extremities were clinically evaluated as 
normal.

On a service separation examination in March 1971, the 
veteran's lower extremities were clinically evaluated as 
normal.

On a VA Persian Gulf examination in December 1993, the 
veteran reported a history of swollen or painful joints, 
cramps in the legs, and foot trouble.  No history of broken 
bones; arthritis, rheumatism, or bursitis; bone, joint, or 
other deformity; lameness; or "trick" or locked knee was 
reported.  The veteran had complaints regarding the shoulder 
and hip joints.  On examination, the veteran's upper and 
lower extremities were clinically evaluated as normal.

In October 1994, the veteran filed a claim for service 
connection for painful joints as due to his service in Saudi 
Arabia.

By rating action of December 1994, service connection for 
painful joints was denied.  The current appeal to the Board 
arises from this action.

Entered into the claims file were VA treatment records that 
include a record from April 1994, wherein the veteran was 
seen with complaints of joint pain that started three weeks 
previously since he was taking Prednisone.  He reported that 
it was indicated in the medication instructions that joint 
pain could be a side effect of Prednisone.  

In May 1994, the veteran complained of pain of both hips that 
radiated down the legs, more on the left than the right.  It 
was questioned if the veteran had a reaction to Prednisone 
with pain in the joints.

On a VA treatment record from January 1995, the veteran 
reported a two week history of left back and thigh pain, 
characterized as dull aching.  The diagnostic impressions 
included musculoskeletal low back pain.  

On a VA nursing record from January 1995, a history of low 
back pain was reported.

In June 1995, the veteran was seen wanting to know if he 
should continue taking Tylenol for continued joint pains.  He 
reported that the knees and back joints hurt the most.  The 
diagnostic impressions included degenerative joint disease 
and low back pain.

At the July 1997 RO hearing, the veteran reported that he had 
joint pains after his service in Saudi Arabia.  The painful 
joints affected him in walking, going up stairs, bending, and 
driving.

At a September 1998 VA examination, the veteran had 
complaints to include diffuse joint pain.  He reported that 
his joint pain began when he was stationed in Saudi Arabia 
and worked in the field motor pool as a car mechanic.  He 
stated that the joint pain was "minute" and was primarily 
in his knees, hips, shoulders, and wrists.  He said that he 
was able to walk freely, however, he limited his exercise.  
He complained of mild early morning stiffness, but stated 
that this did not interfere with his activities.  The veteran 
reported that he was on an arthritis medication.  The 
diagnoses included general joint arthralgias.  It was noted 
that there was no clinical evidence of arthritis.  The x-rays 
from later in September 1998 showed that the shoulders were 
normal bilaterally.  The x-ray of the knees, bilaterally, 
demonstrated mild narrowing of the joint space medially, 
suggesting degenerative changes; mineralization and 
articulation of the bones were within normal limits; and 
there was no joint effusion.

On a VA examination in March 1999, the veteran reported joint 
pains in the knees, hips, shoulders, and elbows at times.  
Currently, the left hips ached more than the right.  He had 
no pain at rest, but mild pain with activity.  The x-rays of 
the knees from September 1998 showed narrowing of the joint 
space medially suggesting degenerative changes; 
mineralization and articulation of the bones were within 
normal limits; and no joint effusion was noted.  The 
impression included mild degenerative joint disease of both 
knees and hips.  There was some strain in the shoulders.  The 
pain was vague and came with activity and long standing.  

On a VA examination in February 2000, the veteran reported 
having pain in his joints, especially in his knees after 
returning from service in Saudi Arabia.  Now he was having 
problems in his shoulders, hips, and knees bilaterally.  He 
stated he had a constant aching pain in his knees, especially 
when he climbed stairs.  He was given a cane by the VA for 
help with walking due to soreness and stiffness in his 
joints.  The x-ray findings included that the shoulders were 
within normal limits.  The left and right knees showed mild 
narrowing of the joint space medially suggestive of 
degenerative disease but within normal limits and no joint 
effusion was noted.  The assessment included that the veteran 
complained of limited range of motion of the knees, hips, and 
bilateral shoulders.  There was no prior history of trauma to 
these areas while in the military.  The present x-ray showed 
some degenerative joint disease changes of the knees.  The 
physical examination showed no deformities or changes which 
signified arthritic changes.  The examination showed full 
range of motion with minimal limitation in the shoulders, and 
no swelling, erythema, or warmth.  It was the examiner's 
opinion that the veteran's arthritic changes did not relate 
to his military career.  Degenerative joint disease was 
common in aging and one expected some arthritic changes or 
degenerative joint disease changes in the knees secondary to 
wear and tear due to the aging process.

A VA treatment record from November 1998 includes that the 
veteran was seen with complaints of joint pain.  He had 
discomfort in the hips, knees, elbows, and wrists.  The left 
hip was currently the most prominent.  He was walking with a 
cane.

A VA treatment record from November 1999 included that the 
veteran complained of hip and elbow pain last month.  On 
examination, the veteran had degenerative joint disease of 
the knees.  

II.  Analysis

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)

The revised regulations are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States.
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:
(1) fatigue
(2) signs or symptoms involving skin
(3) headache
(4) muscle pain
(5) joint pain
(6) neurologic signs or symptoms
(7) neuropsychological signs or symptoms
(8) signs or symptoms involving the 
respiratory system (upper or lower)
(9) sleep disturbances
(10) gastrointestinal signs or symptoms
(11) cardiovascular signs or symptoms
(12) abnormal weight loss
(13) menstrual disorders.
(c)	Compensation shall not be paid under 
this section:
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.
(d)	For purposes of this section:
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that he served in Southwest 
Asia from January 3, 1991 to March 11, 1991.  Based on this 
evidence and for purposes of analysis under 38 C.F.R. § 3.317 
(2000), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War.

The claims file indicates that the veteran has been diagnosed 
with degenerative disease of the knees, therefore he has not 
submitted evidence that painful knee joints is a 
manifestation of an undiagnosed illness.  As noted above, the 
application of § 1117 has as an explicit condition that the 
claim be for a "chronic disability resulting from an 
undiagnosed illness."  38 U.S.C. § 1117(a) (emphasis added); 
see also 38 C.F.R. § 3.317(a)(1)(ii) ("By history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.").  Thus, the veteran's claim 
concerning service connection for painful knee joints as a 
chronic disability resulting from an undiagnosed illness is 
denied. 

In this case, there appears to be additional medical records 
that are not contained in the claims folder, including 
service medical records, including entrance and separation 
examination for the veteran's most recent period of active 
duty; current VA treatment records; and medical records 
including annual physicals from the veteran's employer.  
However, the Board finds that in this instance there is no 
reasonable possibility that further assistance to the 
veteran, including obtaining these records, will aid in the 
establishment of entitlement to service connection for 
painful joints of the knees as a chronic disability resulting 
from an undiagnosed illness as the veteran has a diagnosed 
disability of degenerative arthritis of the knees.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).

 Finally, it is noted that evidence was received at the Board 
without a waiver of the RO's review of this evidence; 
however, no useful purpose would be gained in remanding for 
RO review as the evidence is duplicative of records 
previously addressed or is cumulative in nature as it 
includes treatment records that continue to show a diagnosis 
of degenerative joint disease of the knees.


ORDER

Entitlement to service connection for painful joints of the 
knees as a chronic disability resulting from an undiagnosed 
illness is denied.



REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where, as in this case, such 
examinations may substantiate entitlement to the benefit 
sought.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) for the specific 
requirements for developing claims.

Further, the Board notes that the veteran has had both active 
duty and reserve service.  The veteran's periods of service 
should be verified.  Further, additional service medical 
records should be obtained, including the entrance and 
separation examinations from the veteran's most recent period 
of active duty.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters. 

2.  All of the veteran's periods of 
service should be verified.

3.  The RO should obtain all of the 
veteran's service medical records, 
including the entrance and separation 
examinations from the veteran's most 
recent period of active duty, and any 
medical records from the veteran's 
reserve service.  All attempts to locate 
and obtain these records should be 
documented in the claims file.  Once 
obtained, these records (or legible 
copies thereof) should be permanently 
associated with the claims file.

4.  The RO should request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for painful joints either during 
service or since service.  After securing 
the necessary releases, the RO should 
obtain these records and permanently 
associate them with the claims file.  
These should include any records from the 
Augusta, Georgia VA Medical Center and 
any other VA Medical Center from which 
the veteran had treatment.  Further, any 
medical records from the veteran's 
employer should be obtained, including 
annual physicals.  The veteran should be 
requested to specify the joints for which 
he is seeking service connection.  As to 
the undiagnosed disabilities for which 
the veteran is seeking service 
connection, he should be requested to 
submit evidence of nonmedical indicators 
of the existence of such conditions, such 
as documentation of time lost from work, 
evidence affirming changes in the 
veteran's physical abilities and 
appearance, etc. 

5.  Following completion of the above 
development, the veteran should be 
afforded an orthopedic examination 
regarding the claim of entitlement to 
service connection for painful joints 
other than of the knees, as a chronic 
disability resulting from an undiagnosed 
illness; and for service connection for 
painful joints on a direct basis.  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination. 

(a) In the examination, the examiner 
should specify which joints the 
veteran is seeking service 
connection and should also 
specifically address the shoulders, 
elbows, wrists, back, hips, and 
knees.

(b)  The examiner should take a work 
history of the veteran, to include 
hours worked per week and time lost 
from work due to painful joints.  
The examiner should note and detail 
all reported symptoms of painful 
joints.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all 
complaints relating to painful 
joints and indicate what 
precipitates and what relieves these 
complaints.  

(c)  The examiner should determine 
if there are any objective medical 
indications that the veteran is 
suffering from painful joints. 

(d)  The examiner should 
specifically determine whether the 
veteran's complaints of painful 
joints are attributable to a known 
diagnostic entity.  If not, the 
examiner should specifically state 
whether he/she is unable to ascribe 
a diagnosis to the veteran's painful 
joints.  In this regard, each joint 
should be addressed separately.  
Symptom-based "diagnoses" such as 
(but not limited to) myalgia and 
arthralgia are not considered as 
diagnosed conditions for 
compensation purposes.  For those 
joints for which there is objective 
evidence of chronic disability from 
an undiagnosed illness, the examiner 
should note: 

(1) Whether there is affirmative 
evidence that the undiagnosed illness 
was not incurred during active 
service in the Southwest Asia Theatre 
of operations during the Gulf War?

(2)  Whether there is affirmative 
evidence that an undiagnosed illness 
was caused by a supervening condition 
or event that occurred between the 
veteran's most recent departure from 
active duty in the Southwest Asia 
theater of operations during the 
Persian Gulf War and the onset of the 
illness?  

(e)  If known diagnoses for the 
painful joints, addressed 
separately, are present, the 
examiner should opine whether it is 
at least as likely as not that the 
diagnosed disability had its onset 
in service.  The underlined standard 
of proof should be utilized in 
formulating a response.   

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, it would be 
helpful if the reasons for the 
disagreement are set forth in detail.

6.  The RO should review the examination 
reports to ensure that they are adequate 
for rating purposes.  If an examination 
is inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request that 
all questions be answered.

7.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should additionally 
include a discussion of all evidence 
received since the last statement of the 
case was issued.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 


